 In the Matter of BAUER LUMBER COMPANY, EMPLOYERandMILLMEN'S.LOCAL No. 2020, UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, A. F. of L., PETITIONERCase No. 21-RC-1174.-Decided May 31, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ben Grodsky, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Reynolds and Styles].Upon the entire record in this case, the Board finds :1.The labor organization involved claims to represent employeesof the Employer.2.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is a partnership consisting of E. L. Bauer and A. L.Bauer, engaged in the retail lumber business, under the name ofBauer Lumber Company, at Compton and Carlsbad, California.During the 12-month- period ending December 30, 1949, the Em-ployer's total purchases consisting of lumber, hardware, and alliedbuildingmaterials approximated $175,000.Purchases outside theState of California amounted to $17,500, and materials costing $78,750were bought locally, but originated outside the State.During thesame period, the Employer's sales amounted to $200,000.All weremade locally, and only 5 percent of these were to customers selling asubstantial amount of their products outside the State.Although the operations of the Employer are not wholly unrelatedto commerce, they are essentially local in character and we believethat it will not effectuate the policies of the Act to assert jurisdictionin this case?'Las Vegas Lumber Company,88 NLRB9; Everett Stein Company,89 NLRB 496;Hawkeye Lumber Company,89 NLRB 1515. Our decision as to the local character of90 NLRB No. 18.11 12DECISIONS OF NATIONALLABOR RELATIONS BOARDAccordingly, we shall dismiss the petition.ORDER.IT IS HEREBY ORDEREDthat the petition filed in the instant proceedingbe, and it hereby is, dismissed.MEMBERREYNOLDS, dissenting :For reasons set forth in the dissenting opinion inCordele Sash,Door & Lumber Company,79 NLRB 578, I would assert jurisdictionin this proceeding.the Employer's business is based on its total operations. It may be noted,however, thatat its Carlsbad lumberyard,whose employees are the only ones Petitioner seeks to repre-sent, the amount of materials purchased directly,or originating, outside the State, waseven less than for the total operation.